Citation Nr: 0027472	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  99-10 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES


1.  The propriety of the initial evaluations assigned for the 
veteran's service-connected right knee instability, currently 
rated as 20 percent disabling.

2.  The propriety of the initial ten percent evaluation 
assigned for the veteran's service-connected right knee 
arthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1990 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 RO rating decision and subsequent RO 
rating decisions that granted service connection for status 
post right knee lateral release and medial reefing and 
assigned a 20 percent evaluation under diagnostic code 5257, 
effective June 1996.  The veteran submitted a notice of 
disagreement in May 1998, and the RO issued a statement of 
the case in December 1998.  The veteran submitted a 
substantive appeal in April 1999.  The veteran and his wife 
testified at a hearing in February 2000.

In May 2000, the RO increased the rating for status post 
right knee lateral release, medial release, and medial 
patello-femoral ligament reconstruction (right knee 
instability) to 30 percent, effective from January 1997; 
assigned a temporary 100 percent evaluation for status post 
right knee lateral release, medial release, and medial 
patello-femoral ligament reconstruction, under the provisions 
of 38 C.F.R. § 4.30 based on surgery and convalescence for 
this condition, effective from October 1997; and decreased 
the rating of the right knee instability to 20 percent, 
effective from February 1998.  In that same rating action, 
the RO granted entitlement to a separate initial 10 percent 
evaluation for degenerative arthritis of the right knee 
(right knee arthritis), effective June 1999.  Because the 
veteran has disagreed with the initial ratings assigned for 
his right knee disabilities, the Board has recharacterized 
the issues as involving the propriety of the assignment of 
the initial evaluations of his right knee instability and 
right knee arthritis as indicated on the title page.

In addition, a review of the claims folder shows that the 
veteran suffers from left knee problems and he has reported 
that he was unable to work due to his bilateral knee 
disability.  In light of the foregoing, the Board concludes 
that the record raises informal claim of entitlement to 
service connection for left knee disability as well as to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  To date, neither of 
these claims has been considered and they are referred to the 
RO for any appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Since the date of service connection, the veteran's right 
knee instability has been manifested by chronic and recurrent 
subluxation, including medial laxity requiring support of a 
knee brace and a walking cane; pain on flexion and extension, 
multiple dislocations requiring immobilization and the use of 
crutches; resulting in severe residual severe functional 
impairment.

3.  Since the date of service connection, the veteran's 
degenerative arthritis of the right knee has been manifested 
by no more than slight limitation of motion of the knee due 
to pain.

4.  Even when pain is considered, the veteran's degenerative 
arthritis of the right knee has not been shown to result in 
functional loss consistent with or comparable to motion of 
the right leg limited to 30 degrees on flexion or to 15 
degrees on extension, or to otherwise result in functional 
loss warranting assignment of a higher evaluation.



CONCLUSIONS OF LAW

The criteria for an initial grant of 30 percent rating for 
right knee instability, effective June 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258 
(1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for right knee degenerative arthritis, effective June 
1999, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5256, 5260-5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran sprained his 
right knee in a motor vehicle accident in November 1992.  
Records dated in June 1993 show that the veteran underwent 
two surgeries on his right knee, and that he continued to 
have pain and swelling, and walked with an antalgic gait.  
The veteran was placed on limited duty and subsequently 
discharged from service due to his right knee disability.

A June 1996 VA outpatient treatment entry reflects that the 
veteran was treated for severe right knee pain and "sudden 
popping," which resulted in a fall.  The examiner noted the 
veteran's pertinent history of disability and reported that 
the examination revealed that the right knee was "very 
painful and swollen."  The examiner further indicated that 
the disability was productive of lateral tenderness.  He 
described the right knee disability as "symptomatic" and 
recommended that the veteran continue to treat the disability 
through the use of a knee brace and crutches as well as 
various pain medications; he also suggested that the veteran 
elevate his right lower extremity as much as possible.

The veteran underwent a VA examination in August 1996.  He 
reported that he injured his right knee in a motor vehicle 
accident in November 1992; that arthroscopy was performed in 
January 1993; and that a procedure for lateral release and 
medial reefing of the right knee was done in April 1993.  The 
veteran reported that his right knee still hurt, and that he 
wore a brace both during the day and night.  The veteran also 
reported that he was unable to stand for a long time, and 
that he had popping of the right knee joint.  Upon 
examination of the right knee, there was a healed surgical 
scar on the anterior aspect; the veteran kept his knee flexed 
at 20 degrees while sitting, and wore a brace.  The veteran 
reported pain when walking more than one-eighth of a mile, or 
going up three flights of stairs, or standing for more than 
15 minutes.  Flexion was to 90 degrees; extension was to 0 
degrees.  There was no atrophy of the muscles of the thigh or 
leg, and sensation was normal.  Deep tendon reflex was 
diminished, and power of the muscles causing flexion and 
extension was slightly diminished because of the injury and 
surgery of the right knee.  X-rays revealed no bone or joint 
abnormalities.  The veteran was diagnosed with status post 
injury and surgery of the right knee with persistent pain and 
limitation of range of motion.

A September 1996 RO rating decision granted service 
connection for status post right knee lateral release and 
medial reefing, and assigned a 20 percent evaluation under 
diagnostic code 5257, effective from June 1996.

VA medical records show that the veteran was treated for 
right knee pain in February 1997.  He reported that his right 
knee had buckled and that he had fallen last week.  X-rays 
were negative.  The veteran was given a knee immobilizing 
brace and medications for pain.  The diagnosis was right 
patello-femoral syndrome.

VA medical records show that the veteran's right knee was 
again examined in February 1997.  He reported the previous 
fall and chronic knee pain, and reported an inability to 
fully bear weight on his right knee; the veteran was using 
crutches.  Upon examination, there was full range of motion, 
active (resisted) and passive, but with pain throughout 
range.  There was moderate effusion with tenderness superior 
and medial lateral to patella.  The examiner recommended an 
orthopedic consultation and knee immobilized with crutches.  
The veteran was instructed to reduce weight-bearing as much 
as possible.

The veteran underwent a VA examination in March 1997.  He 
reported his pain as being constant, sharp around the 
parapatellar region, and without radiation.  Provocative 
factors include weight-bearing, bending, or overuse; 
palliative features include ice, weight relief, and rest.  
The veteran reported taking medication for muscle spasms.  He 
reported being able to ambulate on his best day about one-
half mile and on his worse day about 20 feet; he did not 
attempt to negotiate stairs.  Upon examination of the right 
knee, decreased quadriceps bulk and a mild joint effusion 
were noted; there was tenderness to palpation along the 
lateral aspect of the knee and medial tibial plateau.  There 
was increased ligamentous laxity to anterior and posterior 
stressors, as well as valgus and varus stressors on the right 
knee.  Deep tendon reflexes were +2 bilaterally in the lower 
extremities.  Flexion was 110 degrees; extension was 0 
degrees.  The veteran was able to walk very short steps on 
his toes and on his heels.  The veteran was unable to perform 
a deep knee bend during the descend phase.  He ambulated with 
a straight cane in his left hand, avoiding heel strike during 
the stance phase; decreased stride length and arm swing were 
noted.  X-rays revealed no joint effusion and no degenerative 
changes.  The veteran was diagnosed with right knee pain, 
status post lateral release and medial reefing.

An MRI scan of the veteran's right knee in August 1997 
revealed slightly increased intracapsular synovial fluid, and 
no evidence of intracapsular loose bodies.  Records show that 
all three compartments of the right knee joint were well-
maintained and without evidence of narrowing, degenerative 
changes, or articular cartilage loss.  There was minimal 
joint effusion.

Records show that the veteran continued to have multiple 
lateral dislocations of his right knee, even while wearing a 
brace, and that he underwent arthroscopic surgery in October 
1997.

Records show that the veteran complained of right knee pain 
in January 1998.  The veteran described the pain as sharp and 
throbbing, with constant muscle spasms along his entire leg 
that was not relieved with medication.  The veteran was 
diagnosed with post-operative reflex sympathetic dystrophy of 
the right knee.  Physical therapy was recommended.

VA medical records show that the veteran's right knee was 
examined in March 1998.  The veteran reported right knee pain 
and two localized neuroma, which he was told were calcified 
sutures.  The veteran reported that he last worked over a 
year ago, and that he could no longer return to that job; the 
job involved standing all day.  Upon examination, the veteran 
walked quite well.  There was valgus deformity of both knees.  
There was a well-healed surgical scar on the right knee.  
There was crepitus on flexion of the right knee, and two 
tender areas which appeared to be small neuroma.  There was 
some laxity to the medial collateral ligaments.  There was no 
obvious swelling.  X-rays were unremarkable and showed a 
metallic screw within the medial right femoral condyle from 
previous surgery.  The examiner injected the two small 
neuroma.  The veteran was diagnosed with patello-femoral 
syndrome and dislocating patellae.  It was recommended that 
the veteran continue his exercise program and continue 
wearing a knee brace.  The examiner noted that it was not 
likely that the veteran would be a candidate for a standing 
job in the future.

VA outpatient records in March 1998 show a diagnosis of 
arthritis of the right knee.

An April 1998 RO rating decision increased the evaluation for 
status post right knee lateral release and medial reefing and 
medial patello-femoral ligament reconstruction, to 100 
percent, effective from October 1997, under the provisions of 
38 C.F.R. § 4.30 based on surgery and convalescence for this 
condition, and then resumed the evaluation of 20 percent, 
effective from December 1997.

Also of record are VA medical records, dated from May 1998 to 
April 1999, which reflect that the veteran was seen on 
several occasions for complaints of right knee problems, 
including recurrent instability, pain, muscle spasm and 
functional loss.  The examiners recommended that he continue 
to treat the disability with crutches and pain medications 
and avoid strenuous physical activities.

The veteran underwent a VA examination in August 1999.  He 
reported the injury to his right knee in 1992 and subsequent 
surgeries.  The veteran reported that he continued to have 
dislocations approximately once a week.  The veteran reported 
pain; he reported wearing a sleeve and taking medication.  
The veteran reported decreased mobility and use of a single-
point cane.  The veteran also reported that he was a student, 
which was not significantly affected by his right knee 
disability.  Upon examination, there was a large vertically 
oriented scar of approximately 10 centimeters.  There was no 
obvious joint effusion.  Range of motion was full, from full 
extension to approximately 100 degrees of flexion.  The 
veteran appeared to have strength approximately of 4+/5 in 
the quadriceps.  There did not appear to be any instability 
to anterior drawer testing; there was some mild laxity with 
valgus testing.  Patellar tracking appeared grossly normal.  
The veteran walked with a single-point cane with a mild 
antalgic gait on the left side.  X-rays in September 1999 
revealed a metallic fragment in the medial femoral condyle; 
there was no evidence of degenerative changes, destructive 
lesions, or fractures.  There was slight narrowing of the 
medial joint space.  The veteran was diagnosed with status 
post knee injury with cartilage removal, lateral release, 
medial reefing procedure and recent medial patello-femoral 
ligament reconstruction.  The examiner noted that, with 
flare-up, the veteran may have decreased range of motion.

Records show that the veteran underwent a right knee 
arthroscopy and removal of painful nonabsorbable subcutaneous 
stitches in November 1999.  Additional medications and a new 
prosthetic brace were ordered for the veteran.  

Testimony of the veteran at a hearing before the RO in 
February 2000 was to the effect that he wore a sleeve over 
his right knee; that he had pain when flexing his leg and 
pain on motion; that he re-injured his right knee in January 
1997 and was not released to go back to work until March 
1998; and that his right knee was immobilized during that 
time period, and that he wore a full leg brace and used 
crutches for several months.

In May 2000, the RO Hearing Officer increased the evaluation 
for status post right knee lateral release and medial reefing 
and medial patello-femoral ligament reconstruction, to 30 
percent, effective from January 1997; and increased the 
evaluation to 100 percent, effective from October 1997, under 
the provisions of 38 C.F.R. § 4.30 based on surgery and 
convalescence for this condition, and then resumed the 
evaluation of 20 percent, effective from February 1998.

In May 2000, the RO hearing officer granted service 
connection for degenerative arthritis of the right knee as 
secondary to the veteran's service-connected disability, and 
assigned a 10 percent evaluation under diagnostic code 5010, 
effective from June 1999.

Statements of the veteran in the claims folder are to the 
effect that he was in constant pain due to his right knee 
disability and that he walked with a limp 90 percent of the 
time; and that he could not perform any job that required 
prolonged standing or excessive walking.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  
The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), 
that the current level of disability is of primary importance 
when assessing an increased rating claim.  In the latter 
case, however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."  In view of the RO's 
action in assigning different evaluations for the veteran's 
right knee disabilities during the course of this appeal, as 
well as the Board's decisions, as set forth below, a remand 
to consider "staged rating" is unnecessary.

Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain, weakness, excess fatigability, or incoordination 
is demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A.  Right knee instability

As noted above, the veteran's right knee disability is 
currently rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Under that diagnostic code, 
moderate disability warrants a 20 percent evaluation, whereas 
severe disability warrants a 30 percent evaluation.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board determines that, since June 
1996 (the date of the grant of service connection), the 
veteran's right knee instability has been manifested by 
severe and recurrent subluxation and lateral instability.  In 
reaching this determination, the Board notes that the medical 
evidence throughout the course of this appeal shows that, 
despite treating the disability with surgery and the use of a 
knee brace, crutches and a cane, as well as numerous 
medications, the veteran continues to suffer from severe 
pain, frequent popping, lateral instability and recurrent 
subluxation.  Moreover, VA examiners have advised him to 
avoid weight bearing on his right knee.  Accordingly, the 
Board concludes that the veteran's right knee instability 
warrants the maximum schedular evaluation under Diagnostic 
Code 5257.

Alternately, the Board has considered the applicability of 
other diagnostic codes to determine whether a higher 
evaluation is assignable.  Right knee ligamentous laxity 
could be rated under Diagnostic Code 5258, by analogy to 
dislocated knee cartilage with recurring locking, pain, and 
effusion.  See 38 C.F.R. § 4.20.  However, even if so rated, 
a higher rating would not result, as 20 percent is the 
maximum rating offered under that code.  No other diagnostic 
code is potentially applicability to this disability.  For 
the reasons noted above, the Board finds that there is no 
basis for assignment of an initial schedular evaluation in 
excess of 30 percent for right knee instability.  Moreover, 
inasmuch as the 30 percent evaluation represents the greatest 
degree of impairment since the date of the grant of service 
connection, "staged rating" is unnecessary.  See Fenderson, 
12 Vet. App. at 126.

B.  Degenerative arthritis of the right knee

The veteran currently has a 10 percent evaluation under 38 
C.F. R. § 4,71a, Diagnostic Code 5010 for degenerative 
arthritis of the right knee with limitation of motion.

Pursuant to Diagnostic Code 5010 (which, in turn, refers to 
the criteria under Diagnostic Code 5003), traumatic 
arthritis, when established by X-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 and 5261).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable:  for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  Pursuant to 
Diagnostic Code 5260, under which limitation of leg extension 
is evaluated, the following evaluations are assignable:  for 
extension limited to 10 degrees, 10 percent; for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; for extension limited to 45 degrees, 50 percent.

Following review of both the medical evidence of record and 
the veteran's assertions, and resolving all reasonable doubt 
in the veteran's favor, the Board determines that, since June 
1999 (the date of the grant of service connection), the 
veteran's right knee does not warrant an evaluation in excess 
of the current 10 percent rating.  In making this 
determination, the Board points out that a review of the 
clinical findings reveals that, when examined in August 1996, 
the veteran had right knee flexion to 90 degrees and 
extension to zero degrees.  In February 1997, he had full 
range of motion, and the following month, a physical 
examination disclosed that he had flexion to 110 degrees and 
extension to zero degrees.  Further, in August 1999, a VA 
examination disclosed that he had flexion to 100 degrees and 
extension to zero degrees.  Further, the Board acknowledges 
the above findings reflect that pain was clinically 
demonstrated.  However, comparing these findings to 
"standard" knee flexion to 140 degrees, see 38 C.F.R. 
§ 4.71, Plate II, the evidence indicates that, overall, no 
more than slightly limited motion due to pain is exhibited.  
Even considering that the veteran's experiences some 
functional loss due to pain, the criteria for a compensable 
under either Diagnostic Code 5260 or 5261 clearly are not 
met.  Given the objective findings, there simply is not 
showing of disabling pain to such an extent as to indicate 
disability comparable to either flexion limited to 45 degrees 
or extension limited to 10 degrees, the levels of disability 
warranting assignment of the minimum compensable evaluation 
under Diagnostic Codes 5260 and 5261, respectively.  The 
Board acknowledges, however, that as some pain and resulting 
limited motion is shown, a 10 percent evaluation under 
Diagnostic Code 5010 is appropriate.  Assignment of such an 
evaluation is fully consistent with the intent of the rating 
schedule to recognize painful motion as warranting at least 
the minimum evaluation for the joint.  See 38 C.F.R. § 4.59.  
See also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-
7; VAOPGCPREC 23-97 and VAOPGCPREC 9-98.
In addition to the diagnostic codes pertaining to limitation 
of motion, the Board also has considered the applicability of 
other potentially applicable diagnostic providing for 
assignment of a higher evaluation.  However, in the absence 
of clinical evidence of or of disability comparable to right 
knee ankylosis or impairment of fibula or tibia, evaluation 
under Diagnostic Codes 5256 or 5262, the only diagnostic 
codes (apart from Diagnostic Code 5257) providing for 
assignment of an evaluation in excess of 10 percent, is not 
warranted.  For the reasons noted above, the Board finds that 
there is no basis for assignment of an initial schedular 
evaluation in excess of 10 percent for right knee arthritis.  
Further, inasmuch as the 10 percent evaluation represents the 
greatest degree of impairment since the date of the grant of 
service connection, "staged rating" is unnecessary.  See 
Fenderson, 12 Vet. App. at 126.

C.  Extraschedular consideration

The RO has considered the propriety of extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (1999), finding that 
exceptional or unusual circumstances such as frequent need 
for hospitalization or marked interference with employment 
were not present to a degree warranting submission of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service; the Board agrees.  Although 
the veteran reportedly stopped working in 1997 due to right 
knee pain, during the period on appeal he has been a student 
and there is no report or documentation of significant 
interference with that pursuit.  In the absence of evidence 
such factors, the Board finds that the criteria for 
submission for assignment of assignment of an extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for right 
knee instability is granted.

Entitlement to initial rating in excess of 10 percent for 
right knee arthritis is denied.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

